Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Upon being advised that she was being transferred from her job as a human resources manager at one of the employer’s smaller hotels in Westchester County to become a benefits manager at a larger hotel in New York City, claimant declined to accept the position. The record reveals that, although the new job was a longer commute and claimant was no longer the sole person in charge of a department, she was offered a salary increase. This not only indicates that the transfer was not a demotion, but the increased salary would offset her additional commuting expenses. The record also indicates that claimant requested to be moved to California but no job was available there. Under the circumstances, the Unemployment Insurance Appeal Board’s decision that claimant voluntarily left her employment for personal and noncompelling reasons, and therefore without good cause, is supported by substantial evidence and must be upheld (see, Matter of Comerato [Marine Midland Bank-Eastern Natl. Assn.— Levine], 52 AD2d 965, 966; Matter of Day [Levine], 51 AD2d 1071; see also, Matter of Weitzman [Levine], 51 AD2d 822).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Crew III, JJ., concur.